Citation Nr: 1119508	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  02-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").

2.  Entitlement to service connection for a testicle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

The appellant served on active duty for training from July 1974 to November 1974 and served on active duty from March 1977 to November 1978. 

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a June 2002 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma in which the RO denied, among other things, the benefits sought on appeal.  The appellant appealed that decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.    

The Board remanded the appeal for development in August 2004.  See August 2004 BVA decision.  Subsequent to the completion of that development, the case was returned to the Board for further review.  Thereafter, the Board issued a decision in December 2007 in which it denied, among other issues, the issues on appeal.  See December 2007 BVA decision.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In a July 2009 order, the Court remanded the Board's December 2007 decision as that decision related to the appellant's claims of entitlement to service connection for PTSD and a testicle disorder in light of a Joint Motion for Partial Remand ("Joint Motion") submitted by the parties.  See July 2009 Joint Motion for Partial Remand; July 2009 CAVC order.  The case was subsequently returned to the Board.  

In September 2009, the Board remanded the claims on appeal for further development in light of the instructions set forth in the July 2009 Joint Motion.  See September 2009 BVA decision.  The Board finds, for reasons discussed in more detail below, that the RO substantially complied with the development it requested in its September 2009 decision.  Id.; PIES requests; responses to PIES requests; letters to the appellant from the RO dated in January 2010, October 2010 and December 2010; RO's January 2010 request for VA genitourinary examination; January 2010 waiver pertaining to the cancellation of the appellant's VA examination, signed by the appellant.  

For the record, the Board notes its consideration of the Court's holding in Clemons v. Shinseki to the facts presented in this case.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, since the evidence fails to reveal that the appellant has been diagnosed (presently or in the past) with a mental health disorder other than (in one instance) PTSD, Clemons is not applicable in this appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The more probative and persuasive evidence of record indicates that the appellant's single prior diagnosis of posttraumatic stress disorder was not adequately supported by the record; and the evidence reveals that the appellant does not have a current medical diagnosis of posttraumatic stress disorder. 
 
3.  The appellant did not engage in combat during military service, and the record does not include credible supporting evidence verifying the occurrence of any claimed in-service PTSD stressors.

4.  The more probative and persuasive evidence of record indicates that the appellant does not have a current medical diagnosis of a testicle disorder that can be service-connected. 
 


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by active service or during a period of active duty for training.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A testicle disorder was not incurred in or aggravated by active service or during a period of active duty for training.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

With respect to the appellant's claims of entitlement to service connection for posttraumatic stress disorder ("PTSD") and a testicle disorder, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board observes that the appellant was provided letters in July 2003, October 2004 and March 2007 that separately and individually satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters informed the appellant that it was ultimately his responsibility to give VA any evidence pertaining to his service connection claims.  These letters also informed the appellant that additional information or evidence was needed to support his service connection claims; and asked the appellant to send the information to VA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II]; see also letter from the RO to the appellant dated in January 2010.  Although the above-referenced letters were not sent prior to the initial adjudication of the appellant's claims, the Board finds that the belated notice was not prejudicial to the appellant since he was provided adequate notice, his claims were readjudicated, and the appellant was provided Supplemental Statements of the Case explaining the readjudication of his claims in June 2007 and January 2011.  Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the appellant's active duty and active duty for training records, available VA medical records and available private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See PIES requests and responses dated in August 2002, October 2002, June 2004, October 2004, February 2005, April 2005,January 2010, March 2010 and May 2010; June 2002 and January 2010 NA Forms 13075; requests and responses from the Adjutant General's Office dated in May 2005 and January 2010; January 2005 response in regards to request for VA medical records.  In this regard, the Board observes for the record that the RO has notified the appellant of all attempts to obtain his outstanding service and post-service medical records; and that all available records have been associated with the claims file.  See, e.g., letters from the RO to the appellant dated in December 2001, January 2005, April 2006, January 2010, October 2010 and December 2010.  Therefore, the RO has substantially complied with the Board's September 2009 directives.  See September 2009 BVA decision.  

Additionally, the Board observes that VA has attempted to afford the appellant a VA examination in connection with his testicular disorder service connection claim. See 38 C.F.R. § 3.159(c)(4); July 2009 Joint Motion for Partial Remand; January 2010 request for VA genitourinary examination.  Although the appellant was notified of this examination, he decided that he did not want to attend.  See January 2010 VA examination report (facility where the appellant was incarcerated notified VA that the appellant did not want to come to the appointment); January 2010 waiver of treatment record.  To the extent that the appellant failed to report for this examination, the Board must decide the appellant's claim based upon the current evidence of record.  See 38 C.F.R. § 3.655 (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  



In regards to his PTSD service connection claim, the Board acknowledges that the appellant has not been afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  However, the Board concludes such an examination is unnecessary in light of the Board's finding below that the evidence of record fails to support the appellant's assertions that he (currently or in the past) has a confirmed diagnosis of PTSD, or that he experienced a traumatic stressor event in service or during a period of active duty for training that has been attributable to a diagnosis of PTSD.  As such, any VA medical opinion obtained in connection with the appellant's PTSD claim would serve no useful purpose.  Id.  

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates.  See letter from the RO to the appellant dated in March 2007; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed. Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the appellant's claims, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the appellant's PTSD and testicle disorder service connection claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Entitlement to service connection for PTSD 

The appellant seeks service connection for PTSD and a testicle disorder he contends manifested during his period of active service.  See appellant's statements.  In regards to the appellant's PTSD service connection claim, the appellant has reported vague stressors that he contends occurred during training exercises in Germany involving his witnessing of a helicopter explosion, his witnessing an armored personnel carrier sink in a river, and his serving in a "combat zone" in Germany.  Id.; VA Form 21-0781 dated in January 2010.  He alleges these events occurred while he was on active duty from "1976 to 1979."  VA Form 21-0781 dated in January 2010

While viewing the evidence in the light most favorable to the appellant in this case, the Board finds that the preponderance of the evidence is against the appellant's PTSD claim.  As such, the appeal as to this issue must be denied. 

Applicable law provides that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training ("ADT") during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training ("IADT") during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ADT is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1131.  The Board also observes that 38 U.S.C.A. § 101(24) was amended by the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No 106-419, to additionally include within the definition of "active duty" any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 was also amended to reflect this change.  See 66 Fed. Reg. 184, pgs. 48558- 48561 (effective November 1, 2000).  

In light of the above-referenced regulations, the appellant can only be service-connected for the medical conditions he seeks on appeal if these conditions are found to have been incurred in or aggravated during a period of active duty or a period of ADT, but may not be service-connected if found to have developed or been aggravated during a period of IADT unless due to injury.  38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. §§ 3.6(a), (c), (d).  For the record, the Board also notes that presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation) and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the appellant's periods of ADT are not available.  

Generally, in order to establish service connection, a claimant must submit: 
(1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).  Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), (2) a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Absent a showing of all three elements, service connection must generally be denied.

In adjudicating a claim for PTSD, if VA determines that the veteran seeking service connection engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  See, e.g., Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  


An exception to the above-referenced rule consists of a recent amendment to VA's adjudication regulations governing service connection for PTSD.  During the pendency of this appeal, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010 (as is the situation in this case).  The final rule amends 38 C.F.R. 
§ 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (emphasis added)).  For purposes of the amended 38 C.F.R. § 3.304(f)(3), the PTSD stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Turning to the merits of the appellant's PTSD service connection claim, the Board initially observes that nearly all of the medical evidence in the claims file indicates that the appellant's past and/or present symptomatology has not and does not fulfill the diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders ("DSM-IV") for a diagnosis of PTSD.  While the claims file contains a single letter dated in March 2001 in which a certified alcohol and drug counselor reported that the appellant underwent "trauma resolution" in February 2001 related to difficulties with "post traumatic stress disorder as a result of his war experiences in Vietnam," the Board finds this letter not to be particularly persuasive of a diagnosis of PTSD given the fact that the March 2001 counselor indicates that the appellant's PTSD "diagnosis" was related to combat experiences in service; and a review of the actual evidence in the claims file reveals that the appellant neither participated in combat during service, nor was he ever stationed in a situation that involved hostile military or terrorist activity such that he feared for his life.  See service records; March 2001 letter from B.R., CADC.  Specifically, information of record shows the appellant had active duty service for training from July 1974 to November 1974, and then no further active duty until March 1977 to November 1978.  While the appellant did have overseas duty in his second period of active duty service, it appears that he was stationed in Germany, not Vietnam (a fact the appellant has essentially conceded in his most recent statements of record); and his alleged PTSD stressor events occurred during training exercises rather than any combat-type of situation.  See appellant's statements; VA Form 21-0781 dated in January 2010.  Additionally, the appellant was not awarded any medal or decoration indicating Vietnam service.  Given the above-information, the Board finds the preponderance of the evidence is against the finding that the appellant served in Vietnam, had combat exposure in Vietnam, had combat exposure in Germany and/or was involved in a hostile military or terrorist activity in Germany such that he feared for his life.  

Contrary to the March 2001 letter provided by B.R., CADC, all other medical evidence contained in the claims file reveals that the appellant has never been diagnosed with a DSM-IV mental health disorder, to include PTSD.  In fact, a review of the appellant's post-service medical records from the Oklahoma Department of Corrections dated from May 1999 to August 2010 reveal that the appellant has undergone several mental health evaluations during which he was found not to have any Axis 1 diagnosis.  See private medical records dated in January 2001, July 2005, November 2005 and October 2008.  Additionally, the Board observes that VA examination reports (related to other claims) contained in the file do not reflect any mental health symptomatology exhibited by the appellant subsequent to his separation from service; or reveal any mental health diagnosis.  See VA examination reports dated in February 1979 and May 1983.  Given the foregoing, the Board finds that the evidence of record as a whole clearly indicates that while the appellant was reported in 2001 as having "difficulty with post traumatic stress disorder as a result of his experiences in Vietnam," a confirmed post-service diagnosis of PTSD has never been made; and in fact, appears to the Board to have been refuted.  Since there can be no valid claim without proof of a present disability, the preponderance of the evidence is against the appellant's PTSD claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  

In making the above-referenced finding, the Board acknowledges that case law holds that the presence of a chronic disability at any time during a claim process can justify a grant of service connection in terms of satisfying the first element necessary for service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Specifically, in McClain v. Nicholson, the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation).  However, the Board finds the holdings in McClain and Gilpin to be distinguishable from the present case since (as explained above) the Board has concluded that the evidence of record as a whole contradicts the March 2001 "diagnosis"
 of PTSD.  In a factual situation where, as here, the overall evidence fails to support a diagnosis of the claimed disorder, either presently or in the past, the holdings of McClain and Gilpin would not be applicable.   

Further, to the extent that as a general matter lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness (see Falzone v. Brown, 8 Vet. App. 398, 405 (1995)), the appellant is competent to report how he has felt since service (in addition to the experiences he allegedly had during service).  See appellant's statements.  However, he is not competent to provide an opinion requiring medical knowledge, such as an opinion addressing whether his symptomatology meets the diagnostic criteria for a diagnosis of any disorder, much less a mental health disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the appellant's statements do not constitute competent medical evidence supportive of a diagnosis of PTSD.  

In addition to there being a lack of a PTSD diagnosis upon which service connection can be based, the Board finds for the record that the PTSD stressors alleged by the appellant to have occurred during service have not been verified.  In this regard, the Board observes that the RO has made numerous attempts to obtain details of the appellant's service and his service records in an effort to corroborate the appellant's purported PTSD stressor events; and as a result, the appellant's active service and national guard service records have been associated with the claims file.  See PIES requests and responses dated in August 2002, October 2002, June 2004, October 2004, February 2005, April 2005,January 2010, March 2010 and May 2010; June 2002 and January 2010 NA Forms 13075; requests and responses from the Adjutant General's Office dated in May 2005 and January 2010.  However, a review of these records reveals that they do not reference any traumatic experiences reported by the appellant during his period of service or reference any medical treatment associated with any such traumatic experience.  In fact, they are simply not supportive of the appellant's PTSD claim.  See DD Form 214; service records.  After considering all evidence of record in conjunction with the appellant's service records, the Board finds the information contained in the appellant's service file to be more credible, probative and persuasive when compared to the statements submitted by the appellant.  As such, the Board finds that the stressor events alleged by the appellant have not been corroborated such that a claim of entitlement to service connection for PTSD can be granted based upon them.  

Therefore, after extensively analyzing the evidence in this case, the Board finds that the preponderance of the evidence is against the appellant's PTSD service connection claim; and the appeal as to this issue must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as a preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, supra.  

C.  Entitlement to service connection for a testicle disorder

Turning to the appellant's claim of entitlement to service connection for a testicle disorder, a review of the appellant's service file is negative for any diagnosis of or treatment for a testicle disability.  See service records dated from June 1974 to February 1977; 1977 to 1978.  However, following service separation, the appellant underwent a VA medical examination in relationship to another disorder in February 1979.  At that time, the appellant reported a 5-6 month history of right testicle pain and swelling.  See February 1979 VA examination report.  He denied seeking treatment for these symptoms during military service.  Id.  On objective physical examination, no evidence of an inguinal hernia was observed.  The appellant's testicles were found to be equal and normal in size bilaterally, with no tenderness.  Id.  However, a tender mass was present over the inferior posterior aspect of the right scrotum.  Id.   An epididymitis was suspected, and a genitourinary consultation was recommended.  Id.  However, it does not appear this consultation ever took place.

Post-service medical records contained in the claims file reveal that the appellant was noted to have swelling of the testicles in 2003.  See August 2003 private medical records.  According to records from the Oklahoma Department of Corrections, the appellant was noted to have had chronic left testicular changes in August 2003, with slight epididynal thickening.  Id.  The date of onset for this condition was not given.  Id.  

Subsequent records from the Department of Corrections reveal that the appellant underwent routine physical examinations in 2006 and 2007.  See private medical records.  During his August 2006 private examination, the appellant declined undergoing a genitourinary and prostate/rectal physical exam.  See August 2006 private medical records.  Upon physical examination in July 2007, the appellant's genitourinary findings were found to be within normal limits.  See July 2007 private medical records.   

Given the appellant's reports of experiencing testicular pain in service and evidence of a potential post-service testicle condition, a VA examination was scheduled for the appellant in January 2010.  See McClendon v. Nicholson¸ 20 Vet. App. 79 (2006); July 2009 Joint Motion for Partial Remand; September 2009 BVA decision; January 2010 request for VA examination.  However, as mentioned above, the appellant failed to appear.  See January 2010 VA examination report; January 2010 waiver pertaining to the cancellation of the appellant's VA examination, signed by the appellant.  To the extent that the appellant failed to report for his January 2010 VA examination, the Board must decide his claim based upon the current evidence of record. 38 C.F.R. § 3.655 (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  In doing so, the Board finds that the overall evidence of record indicates that while the appellant may have experienced certain testicle symptomatology during the latter part of his period of active service, he currently has no diagnosis of a testicle disorder upon which service connection can be granted.  In this regard, the Board observes that even though the appellant was diagnosed with possible epididymitis a few months after service separation, he did not by his own admission seek treatment for this disability during military service.  Following the February 1979 VA examination, he also did not seek treatment for a testicle disorder for approximately 20 years thereafter.  Testicle symptomatology was not noted again until 2003, when epididynal thickening was noted involving the left testicle.  See private medical records.  Since that time, no such symptomatology has been complained of or found upon physical examination.  See August 2006 and July 2007 private medical records.  Given the lack of current symptomatology, the lack of diagnosis, the lack of a continuity of symptomatology and the lack of a medical opinion linking a post-service testicle disorder (at any time since service) to symptomatology in service, service connection for a testicle disability must be denied.

  
ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for a testicle disorder is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


